                       IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF ILLINOIS

 SANTIAGO DIAZ, M22601                           )
                                                 )
                       Plaintiff,                )
                                                 )
 v.                                              )
                                                 )    Cause No. 3:18-cv-01426-SMY-RJD
 JOHN BALDWIN, et al.                            )
                                                 )
                       Defendants.               )
                                                 )


                       HIPAA QUALIFIED PROTECTIVE ORDER

       Before the Court is a Motion for a Qualified Protective Order (Doc. 25) pursuant to

45 C.F.R. 164.152 of the Health Insurance Portability and Accountability Act (HIPAA),

filed by Defendant P.A. Evelyn Blanchard. The Court finds that good cause exists for the

entry of a HIPAA Qualified Protective Order to prevent the unauthorized disclosure and

direct the use of protected health information during the course of this litigation.

       Accordingly, the motion is GRANTED it is hereby ORDERED:

       1.     All records produced by the parties to this litigation are produced subject to
              this Order.

       2.     This Order also applies to any records produced by a covered entity, as
              defined by 45 C.F.R. 160.103, which has received a request or subpoena for
              protected health information.

       3.     During the course of this litigation, it may be necessary for the parties or
              their attorneys to disclose protected health information of the Plaintiff, as
              that term is defined under the Health Insurance Portability and
              Accountability Act ("HIPAA") and the Federal Regulations promulgated
              pursuant to said Act.

              (a)    All protected health information disclosed by any of Plaintiffs
                     healthcare providers shall be used for the sole purpose of
                     preparing for or conducting this litigation, including but not
                     limited to investigation, consultation, discovery, depositions,
                     trial preparation, trial, appeal, resolution, mediation, or uses
                     incidental to the proceeding in this case and shall not be
                 disclosed or revealed to anyone not authorized by this
                 Protective Order.

           (b)   Protective health information pursuant to this HIPAA Qualified
                 Order may include information related to sexually transmitted
                 disease, genetic testing, HIV, behavioral or mental health
                 services, and treatment for alcohol and drug abuse.

           (c)   Protected health information may be disclosed without further
                 notice by any covered entity or healthcare provider, party or
                 parties' attorney, to:

                 (1)   The parties themselves, parties' attorneys, experts,
                       consultants, any witness or other person retained or called
                       by the parties, treating physicians, other healthcare
                       providers, insurance carriers, or other entities from whom
                       damages, compensation, or indemnity is sought and any
                       entity performing, monitoring, or adjustment activities on
                       behalf of such insurance carrier or other entity and/or their
                       employees, agents, or third party administrators for any of
                       the parties involved in the litigation; in any proceeding for
                       health oversight activities as permitted under 45 C.P.R.
                       164.512, court reporters, copy services, other similar
                       vendors to the parties and their attorneys, as well as the
                       professional and support staff of the above.

                 (2)   The parties, and each entity governed by this Order, shall
                       either (a) destroy, or (b) return to the entity who
                       originally produced it, all protected health information,
                       including all copies made; provided, however, that said
                       protected health information may be retained in the files
                       of the entities listed in paragraph (1) above and may be
                       destroyed pursuant to their regular file retention policies
                       so long as the protected health information is maintained
                       in a secure environment.

IT IS SO ORDERED.

DATED: January 28, 2019
                                             s/ Reona J. Daly
                                             Hon. Reona J. Daly
                                             United States Magistrate Judge
